     Case 2:20-cv-01536-WBS-CKD Document 13 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   O. Z. MARTIN,                                      No. 2:20-cv-1536 WBS CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   PETRAS, et al.,
15                      Defendants.
16

17           On November 20, 2020, the court screened plaintiff’s complaint as the court is required to

18   do under 28 U.S.C. § 1915A(a). The court found that plaintiff’s complaint violates Rule 8 of the

19   Federal Rules of Civil Procedure which requires that pleadings be short and plain. Plaintiff’s

20   original complaint is 29 pages and would be about 75 pages if plaintiff’s handwriting

21   approximated normal font size and spacing. Accordingly, plaintiff’s complaint was dismissed

22   with leave to amend, and plaintiff was advised that any amended complaint must not exceed 20

23   pages with normal spacing and font size.

24           Plaintiff filed a document on December 14, 2020 objecting to the court’s order. While it

25   is not clear, plaintiff suggests he does not understand the meaning of the phrase “normal spacing

26   and font size.” To the extent this is the case, plaintiff is informed that this order is written with

27   what would generally be considered normal spacing and font size.

28   /////
                                                        1
     Case 2:20-cv-01536-WBS-CKD Document 13 Filed 01/06/21 Page 2 of 2


 1           Good cause appearing, plaintiff will be granted additional time to file an amended

 2   complaint which complies with the court’s November 20, 2020 order.

 3           Accordingly, IT IS HEREBY ORDERED that plaintiff is granted 30 days within which to

 4   file an amended complaint which complies with the court’s November 20, 2020 order. Failure to

 5   do so will result in a recommendation that this action be dismissed.

 6   Dated: January 6, 2021
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     mart1536.ext
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
